IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID HOUSER,                          §
                                       §      No. 702, 2015
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      Cr. ID No. 1307003281
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §
                          Submitted: April 1, 2016
                          Decided:   April 12, 2016
                                ORDER
      This 12th day of April 2016, it appears to the Court that:

      (1)    The appellant’s opening brief was due to be filed on or before

February 29, 2016. When the appellant did not file the brief by the February 29

deadline, the Clerk sent the appellant a brief delinquency notice dated March 2,

2016, advising the appellant that the brief must be filed within seven days. The

appellant did not respond to the Clerk’s brief delinquency notice and did not file

the opening brief.

      (2)    On March 11, 2016, the Clerk issued a notice, by certified mail,

directing the appellant to show cause why the appeal should not be dismissed for

failure to file the opening brief. The notice to show cause directed the appellant to
respond within ten days and advised him that, if he did not respond, dismissal of

the appeal would be deemed to be unopposed.

      (3)   On March 21, 2016, the Court received the certified mail receipt,

indicating that the appellant received the notice to show cause on March 21, 2016.

The appellant’s response to the notice to show cause was due to be filed on or

before March 31, 2016.

      (4)   The appellant did not respond to the notice to show cause and did not

file the opening brief. Under these circumstances, dismissal of the appeal is

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:


                                     /s/ Karen L. Valihura
                                            Justice




                                        2